Exhibit 10.1

Ixia

2012-2013 Executive Officer Integration Bonus Plan

Ixia (“Ixia” or the “Company”) believes that certain executive officers
(“Eligible Officers”) who have substantially contributed to the success of the
Company through their efforts in integrating the operations of the Company with
the operations of each of Anue Systems, Inc. (“Anue”) and BreakingPoint Systems,
Inc. (“BPS”) should be eligible to earn bonuses in 2012 and 2013 based on the
Company’s achievement of certain financial and non-financial metrics in each of
those years. This 2012-2013 Executive Officer Integration Bonus Plan (the
“Integration Bonus Plan” or the “Plan”) is designed to motivate Ixia’s executive
officers and to reward them for their continuing contributions to the
integration of the businesses of Ixia, Anue and BPS if, in 2012 and/or 2013, the
Company achieves certain pre-approved bookings goals for Anue and BPS products
and specified pre-approved employment rates of attrition for Anue and BPS
(collectively, the “Bonus Targets”). The Company believes that the achievement
of these Bonus Targets is essential for the Company’s future success. The
effective date of the Integration Bonus Plan is December 6, 2012 (the “Effective
Date”).

Under the terms of the Integration Bonus Plan, Eligible Officers will be
eligible to earn (i) a 2012 integration bonus if the Company achieves the Bonus
Targets for 2012 and (ii) a 2013 integration bonus if the Company achieves the
Bonus Targets for 2013. It is not a prerequisite to earning a 2013 integration
bonus that the Eligible Officers earn a 2012 integration bonus. The integration
bonuses payable hereunder are in addition to any bonuses that the Eligible
Officers may be entitled to under the Company’s other bonus plans now or
hereafter in effect, including the Ixia 2012 Executive Officer Bonus Plan.

Except as otherwise set forth herein, the Compensation Committee of the
Company’s Board of Directors (the “Committee”) will administer and have final
authority on all matters relating to the Plan. The Committee may interpret and
construe the Plan, amend the Plan, decide any and all matters arising under or
in connection with the Plan, and correct any defect, supply any omission, or
reconcile any inconsistency in the Plan. All bonus payouts under the Plan are
subject to the prior approval of the Committee. All decisions by the Committee
regarding the Plan will be made in the Committee’s sole discretion and will be
final and binding on all persons having or claiming any interest in the Plan.

2012 and 2013 Integration Bonuses

Each Eligible Officer (as identified by title below), by virtue of his/her
continuing employment with Ixia, will be eligible to receive an integration
bonus (“Integration Bonus”) for each of 2012 and 2013 based on the degree to
which the Company achieves the Bonus Targets for each such year. As set forth on
Schedule A, the Bonus Targets consist of specified bookings targets for Anue
Products and BPS Products and an Employee Rate of Attrition target for each of
2012 and 2013 and have been approved by the Committee.

An Eligible Officer will not be entitled to receive, and the Company will not be
obligated to pay, an Integration Bonus for 2012 or 2013 unless the Company
achieves at least 85% of each maximum Bonus Target for the applicable year. In
addition, in order to earn an Integration Bonus for 2012, the Company must
achieve a Bonus Factor as defined in the 2012 Executive Officer Bonus Plan (the
“2012 Bonus Plan”) of not less than 100%, while in order to earn an Integration
Bonus for 2013, the Company must achieve a 2013 bonus factor (based on the
Company’s 2013 revenue and operating goals under any 2013 Executive Officer
Bonus Plan adopted by the Committee) of not less than 100%.

 

1



--------------------------------------------------------------------------------

The Integration Bonus payable to an Eligible Officer will be calculated as a
percentage of such Eligible Officer’s annual base salary of record in effect at
December 31, 2012 (his/her “Annual Base Salary”) and will be prorated if an
Eligible Officer is an employee of Anue or BPS, in which case only the
employment following the effective time of the merger with Ixia will be taken
into account. In determining an Eligible Officer’s Annual Base Salary, all forms
of non-base salary compensation (e.g., reimbursement for moving expenses, bonus
payments received under this Plan or otherwise, incentive compensation arising
from the exercise of stock options or the vesting of restricted stock units,
discretionary bonuses, disability benefits, sign-on bonuses, 401(k) Plan
matching contributions, vacation/PTO cash outs, on call pay, and similar
payments) will be excluded.

Eligible Officers

The following executive officers have been designated by the Committee as
Eligible Officers for purposes of the Integration Bonus Plan and will be
eligible to participate in the Integration Bonus Plan (all titles are positions
with Ixia unless otherwise specified):

Chief Financial Officer

Senior Vice President, Corporate Affairs and General Counsel

Senior Vice President, Worldwide Sales

Vice President, Human Resources

Vice President, Operations

Vice President and General Manager, Anue

An Eligible Officer whose title changes after the Effective Date will be
entitled to continue to participate in the Integration Bonus Plan on the same
terms and conditions as applied immediately prior to such title change unless
either (i) the terms of such Eligible Officer’s participation in the Integration
Bonus Plan are changed pursuant to a duly adopted Committee resolution; or
(ii) the Committee amends the Plan to add the new title as an Eligible Officer
in the Eligible Officer table above, in which case such individual will
participate at the bonus participation level corresponding to his/her new title.

In order to earn and be eligible to receive bonuses payable under the
Integration Bonus Plan, an Eligible Officer must be employed by Ixia (or one of
its subsidiaries) as an Eligible Officer on the date on which an integration
bonus is paid, unless such requirement is waived by the Committee pursuant to a
duly adopted Committee resolution. An Eligible Officer who is on an approved
leave of absence from the Company at any time during 2012 or 2013 will, for
purposes of determining eligibility under the Integration Bonus Plan, be treated
as being employed by the Company as an Eligible Officer during such leave of
absence. An Eligible Officer who is on an approved leave of absence from the
Company on the date on which such bonuses are paid will be paid his/her
Integration Bonus at the same time as other Eligible Officers; provided,
however, that if such Eligible Officer fails for any reason to return to active
status as an Eligible Officer upon the end of such leave of absence, then he/she
will, upon Ixia’s request, promptly refund the gross amount of the Integration
Bonus to Ixia.

 

2



--------------------------------------------------------------------------------

Requirements for 2012-2013 Integration Bonuses

For purposes of determining whether the Eligible Officers are entitled to
receive Integration Bonuses for 2012 and 2013 and for calculating the amount of
such bonuses that are payable, the principal metrics for each of 2012 and 2013
are:

 

  (i) the Employment Rate of Attrition (as defined below);

 

  (ii) the Bookings (as defined below) achieved by Anue (the “Anue Bookings”);
and

 

  (iii) the Bookings achieved by BPS (the “BPS Bookings”).

The degree to which the Company achieves the maximum Anue Bookings target, the
maximum BPS Bookings target and the maximum Employment Rate of Attrition target
for the Company for 2012 and 2013 will be the measures used for determining
whether Integration Bonuses are earned, and if earned, for calculating the
amount of Integration Bonuses payable under the Integration Bonus Plan for each
of those years.

For purposes of the Integration Bonus Plan, “Bookings” means the Company’s
aggregate U.S. dollar value of bona fide orders for products and services that
are received from non-affiliated third party customers or unaffiliated resellers
of such products and services and accepted by the Company (including any of its
subsidiaries) during a specified measurement period (as set forth in Schedule
A), less the value of any orders that were taken into account for purposes of
determining the value of such bookings and cancelled before the date on which
the amounts of the Integration Bonuses are determined. For purposes of
determining Anue Bookings for 2012 and 2013, only sales of Anue network tool
optimizer and impairment products (including their current and future product
line extensions, upgrades and enhancements) and services will be taken into
account.

“Employee Rate of Attrition” means the ratio of (i) the number of employees of
Anue or BPS, as the case may be, who voluntarily terminate their employment with
the applicable company during a specified measurement period as set forth below
to (ii) the number of individuals who are employed by the applicable company at
the beginning of such measurement period. For 2012, the measurement periods are:
for Anue, July 1, 2012 through December 31, 2012; and for BPS, October 1, 2012
through December 31, 2012. For 2013, the applicable measurement period is
calendar year 2013 for each of Anue and BPS.

Integration Bonuses will not be earned for a particular year unless the Company
achieves the minimum target level specified for each of the three metrics for
that year. In other words, in order for an Integration Bonus to be earned for a
particular year, each of the Anue Bookings Bonus Factor and the BPS Bookings
Bonus Factor (see Schedule A) must be at least 85% of the specified maximum
target level for each such metric for such year and the Employment Rate of
Attrition Bonus Factor may not be less than 85% for such year.

Integration Bonuses for 2012 will only be earned by and paid to the Eligible
Officers if all of the following minimum thresholds (i) through (iv) are met:

 

  (i) the applicable Bonus Factor (as such term is defined in the 2012 Executive
Officer Bonus Plan) is not less than 100%;

 

  (ii) the average of the 2012 Employee Rates of Attrition for the 2012
measurement periods for Anue and BPS is not greater than 5.75%;

 

  (iii) the Anue Bookings for the third and fourth fiscal quarters of 2012 are
not less than a minimum amount approved by the Compensation Committee; and

 

  (iv) the BPS Bookings for the fourth quarter of 2012 are not less than a
minimum amount approved by the Compensation Committee.

 

3



--------------------------------------------------------------------------------

Integration Bonuses for 2013 will only be earned by and paid to the Eligible
Officers if all of the following minimum thresholds (i) through (iv) are met:

 

  (i) the bonus factor based on revenue and operating income goals (as set forth
any 2013 Executive Officer Bonus Plan adopted by the Committee) is not less than
100%;

 

  (ii) the average of the Employee Rates of Attrition for 2013 for Anue and BPS
is not greater than 5.75%;

 

  (iii) the Anue Bookings for fiscal 2013 are not less than a minimum amount
approved by the Compensation Committee; and

 

  (iv) the BPS Bookings for fiscal 2013 are not less than a minimum amount
approved by the Compensation Committee.

The amount of an Eligible Officer’s Integration Bonus for each of 2012 and 2013
will be calculated by multiplying (i) the product of such Eligible Officer’s
Annual Base Salary (prorated, if applicable) and the applicable Bonus Percentage
listed opposite such Eligible Officer’s title in the Bonus Participation Table
for the applicable year below by (ii) the applicable Bonus Factor (as determined
in accordance with the next sentence). The Bonus Factor will be equal to the
average of the Employment Rate of Attrition Bonus Factor, the Anue Bookings
Bonus Factor and the BPS Bookings Bonus Factor for the applicable year as
determined in accordance with Schedule A. Stated mathematically, the amount of
an Integration Bonus payable to an Eligible Officer with respect to 2012 or 2013
equals (AxBxC), where A = an Eligible Officer’s Annual Base Salary (prorated, if
applicable); B = the applicable Bonus Percentage for such Eligible Officer; and
C = the applicable Bonus Factor.

The Employment Rate of Attrition and the amounts of the Anue Bookings and BPS
Bookings achieved by the Company for all or a portion of 2012 and for all of
2013 will determine the applicable Bonus Factor for 2012 and 2013, respectively.
Specifically, for fiscal year 2012, the Employee Rate of Attrition, the amount
of Anue Bookings for the third and fourth fiscal quarters of 2012, and the
amount of BPS Bookings for the fourth fiscal quarter of 2012 will determine the
applicable Bonus Factor. For fiscal year 2013, the Employee Rate of Attrition
and the aggregate amount of Anue Bookings and BPS Bookings for all of fiscal
2013 will determine the applicable Bonus Factor. As indicated on Schedule A, the
Anue Bookings Bonus Factor for 2012 will be 0% if the Anue Bookings are below
the minimum 2012 Anue Bookings target, while Anue Bookings for 2012 that exceed
the minimum 2012 Anue Bookings target will result in a higher Anue Bookings
Bonus Factor (as set forth in Schedule A) up to a maximum Anue Bookings Bonus
Factor of 100%. As also indicated on Schedule A, the 2012 BPS Bookings Bonus
Factor will be 0% if the BPS Bookings are below the minimum 2012 BPS Bookings
target, while higher BPS Bookings for 2012 that exceed the minimum 2012 Bookings
target will result in a higher 2012 BPS Bookings Bonus Factor as set forth in
Schedule A, up to a maximum BPS Bookings Bonus Factor of 100%. The percentage
amount of a Bonus Factor will be determined by linear interpolation if the
percentage or the dollar amount, as applicable, falls between any two of the
listed amounts.

Except as otherwise provided herein, the 2012 Integration Bonus will be payable
in one lump sum (subject to applicable withholding taxes and other deductions)
on or before March 15, 2013, on a date to be determined by the Compensation
Committee in its sole discretion. Except as otherwise provided herein, the 2013
Integration Bonus will be payable in one lump sum (subject to applicable
withholding and other deductions) on or before March 15, 2014, on a date to be
determined by the Compensation Committee in its sole discretion.

 

4



--------------------------------------------------------------------------------

Change in Control

In the event that there occurs a Change in Control (as defined herein) of the
Company at any time after December 31, 2012 and prior to January 1, 2014, then
each Eligible Officer who is employed by the Company immediately prior to the
effective date of such Change in Control shall be entitled to be paid an
Integration Bonus equal to the sum of (i) the amount payable as an Integration
Bonus for 2012 as determined in accordance with the terms of this Plan
applicable to the calculation and determination of 2012 Integration Bonuses and
approved by the Compensation Committee (but only to the extent such 2012
Integration Bonuses have not previously been paid), plus (ii) the maximum amount
payable as an Integration Bonus for 2013, multiplied by a fraction, the
numerator of which is the number of calendar months (including any portion
thereof) that have elapsed after December 31, 2012 and through the effective
date of the Change in Control, and the denominator of which is 12.

In the event that there occurs a Change in Control after December 31, 2013 and
prior to the date on which the Compensation Committee makes a determination as
to whether the Eligible Officers have earned an Integration Bonus for 2013, then
the Eligible Officers shall be entitled to be paid an Integration Bonus for 2013
in an amount determined in accordance with the terms of the Plan applicable to
the calculation and determination of 2013 Integration Bonuses and approved by
the Compensation Committee.

For purposes of this Plan, “Change in Control” of the Company shall be deemed to
have occurred at such time as (i) any “person” (as such term is used in Sections
13(d) and 14(d)(2) of the Securities Exchange Act of 1934 (the “Exchange Act”))
becomes after the effective date of this Plan the “beneficial owner” (as defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of
the Company representing 50% or more of the combined voting power of the
Company’s then outstanding securities; (ii) during any period of 12 consecutive
months, individuals who at the beginning of such period constitute the Board of
Directors of Ixia cease for any reason to constitute at least a majority thereof
unless the election, or the nomination for election by the Company’s
shareholders, of each new director was approved by a vote of at least a majority
of the directors then still in office who were directors at the beginning of the
period; (iii) there occurs the closing of a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) more than 50% of
the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation; or
(iv) the shareholders of the Company approve a plan of liquidation of the
Company or an agreement for the sale or disposition (other than in the ordinary
course of business) by the Company of all or substantially all of the Company’s
assets (or any transaction having essentially the same effect).

Amounts payable as Integration Bonuses to Eligible Officers as a result of a
Change in Control shall be paid within 60 days following the effective date of
the Change in Control, but in any event not later than March 15, 2013 for a 2012
Integration Bonus and March 15, 2014 for a 2013 Integration Bonus.

 

5



--------------------------------------------------------------------------------

Bonus Participation Levels

For purposes of determining an Eligible Officer’s Integration Bonus under the
Integration Bonus Plan, the aggregate 2012-2013 Bonus Opportunity (expressed as
a percentage), the 2012 Bonus Percentage, and the 2013 Bonus Percentage for each
of the Eligible Officers identified below will be as follows:

Bonus Participation Table (% of Annual Base Salary)

 

Title

   2012-2013
Total Bonus
Opportunity     2012
Bonus
Percentage     2013
Bonus
Percentage  

Chief Financial Officer

     40 %      16 %      24 % 

Senior Vice President, Corporate Affairs and General Counsel

     40        16        24   

Senior Vice President, Worldwide Sales

     40        16        24   

Vice President, Human Resources

     40        16        24   

Vice President, Operations

     40        16        24   

Vice President and General Manager, Anue

     40        16        24   

*    *    *    *

 

6



--------------------------------------------------------------------------------

Schedule A

Anue Bookings Bonus Factor Matrix

 

      2012 Bookings Targets(1) (2)
(in thousands)     2013 Bookings Targets(1)(3)
(in thousands)     Bookings
Bonus Factor(1)  

Maximum

     $ (4)           (4)      100 %            (4)           (4)      95        
     (4)           (4)      90   

Minimum

          (4)           (4)      85         Less than  (4)      Less than  (4) 
    0   

BPS Bookings Bonus Factor Matrix

  

         2012 Bookings Targets(1) (5)
(in thousands)     2013 Bookings Targets(1) (3)
(in thousands)     Bookings
Bonus Factor(1)  

Maximum

          (4)           (4)      100 %            (4)           (4)      95   
          (4)           (4)      90   

Minimum

          (4)           (4)      85         Less than  (4)      Less than  (4) 
    0   

2012 and 2013 Employee Rate of Attrition Bonus Factor Matrix

  

       Employee Rate of
Attrition Targets(1)     Employee Rate of
Attrition Bonus Factor(1) (6) (7)        

Maximum

         5.00 %          100 %             5.25            95               5.50
           90     

Minimum

         5.75            85               Greater than 5.75            0     

 

(1) 

For performance between two target amounts, the Bonus Factor will be
interpolated linearly.

(2) 

Represents aggregate Bookings targets for 2012 third and fourth fiscal quarters.

(3) 

Represents aggregate Bookings targets for 2013 fiscal year.

(4) 

The Compensation Committee has approved target levels of Anue Bookings and BPS
Bookings for purposes of this Schedule A.

(5) 

Represents Bookings target for 2012 fourth fiscal quarter.

(6) 

For 2012, the Employee Rate of Attrition Bonus Factor will be equal to the
average of the Employee Rates of Attrition of Anue and BPS for the applicable
measurement period.

(7) 

For 2013, the Employee Rate of Attrition Bonus Factor will be equal to the
average of the Employee Rates of Attrition of Anue and BPS for fiscal 2013.

 

7